G-ileillan, C. J.
The evidence is sufficient to sustain the verdict. On the part of defendants the evidence was that the defendant L. C. Kelly, in March, applied to one of the plaintiffs for a loan of $100 till fall, and was informed that he could have it for a bonus of $20, and 10 per cent, interest. The note, dated March 31st, was thereupon made by defendants for $120, due October the 1st following, and bearing interest at the rate of 10 per cent, per annum, and delivered to said plaintiff, who drew his check on the bank for $120, and handed it to L. C. Kelly, saying that of the amount he (L. G.) should take $100, and that one Swift (a brother-in-law of plaintiff) would go along and’ get $20, and bring it back. This was done, Kelly taking $100 and Swift $20 of the amount received on the check. If this evidence was true, and the jury have found it so, making the check $120 was a mere device to give the transaction a false appearance. It would be no obstacle in the way of the court’s ascertaining the true character of the transaction, how much money plaintiffs actually parted with, and defendant L. 0. Kelly actually received.
Order affirmed.